Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered March 28, 2002, convicting her of assault in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By knowingly, voluntarily, and intelligently waiving her right to appeal, the defendant waived review of her present contention that the County Court improvidently exercised its discretion in denying her youthful offender status (see People v Hubbard, 288 AD2d 490 [2001]; People v Brown, 265 AD2d 486 [1999]). Altman, J.P., Krausman, Adams and Townes, JJ., concur.